1
                                                                   JS-6
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    RODNEY CROOM,
                                                Case No. CV 19-00044-CJC (GJS)
12                 Petitioner
13           v.                                 JUDGMENT
14    K. CLARK,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order: Dismissing Petition With Prejudice For Lack
19   Of Cognizability; And Denying Certificate Of Appealability,
20
21         IT IS ADJUDGED that the above-captioned case is dismissed with prejudice.
22
23   DATED: January 30, 2019.
24
25                                          ___________________________________
                                            CORMAC J. CARNEY
26                                          UNITED STATES DISTRICT JUDGE
27
28
